DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “motion analysis module” and “query module”  in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The examiner is interpreting the “motion analysis module” and “query 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the second device" in line 36.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the second device” as “a second device”. 
Claims 2-3, 5-9, 11-15, and 26-29 are rejected due to their dependence on claim 1.
Claim 6 recites the limitation “the third motion pattern" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the third motion pattern” as “the second motion pattern”. 
Claim 7 recites the limitation “the third motion pattern" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the third motion pattern” as “the second motion pattern”. 
Claim 8 recites the limitation “the third instructions" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the third instructions” as “the second instructions”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9, 11-15, and 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to an motion related diagnosis system, which is a generic computer element performing a computational algorithm, mental process, or abstract idea. Claim 1 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant pre-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a generic apparatus or device  for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 1 recites an abstract idea. In particular, claim 1 recites the following limitations:
[A1] …store a plurality of motion patterns that respectively correspond to a plurality of motions, wherein a first motion pattern of the plurality of motion patterns is based on performance of a first motion in a first one or more time periods; [B1]…receive, first sensor data of the user over a second time period that is not part of the first one or more time periods, recognize correspondence of the first sensor data to the first motion pattern, and generate and store, based at least on the recognized first motion pattern, a first motion record into a motion record database for the user as having performed a first motion that is related to the first motion pattern in the second time period; [C1] and a query module having second instructions to be executed to provide a response to a motion-related query, wherein the query module is to: search, based on a query related to performance of the first motion by the user, among motion records of the motion record database to determine one or more matching motion records of the user having performed the first motion; [D1] and provide… the one or more matching motion records of the user having performed the first motion, wherein a motion record of the one or more matching motion records includes an identifier of the first motion. These elements [A1]-[D1] of claim 1 
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: [A2] one or more processors; [B2] one or more storage medium coupled to the one or more processors to store a plurality of motion patterns; [C2] a motion analysis module having first instructions to be executed by the one or more processors, wherein the motion analysis module is to receive from a [D2] first device; [E2] a second device .
These elements [A2]-[E2] of claim 1 do not integrate the exception into a practical application of the exception. In particular, the elements [A2]-[E2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception.
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[E2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 2-3, 5-9, 11-15, and 26-29 depend from claim 1, and recite the same abstract idea as claim 1. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions:
Claim 14 recites wherein the first sensor data comprises data from one or more of an accelerometer, a gyroscope, a barometric sensor, an ultrasonic sensor, a motion sensor, a location sensor, a global positioning system (GPS), an audio sensor, a visual sensor, a camera, an infrared 
Each of these claims limitations does not integrate the exception into a practical application. In particular, the elements of claim 14 are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are simply appending well- understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a 
Claims 16, 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 16 is directed to a motion related diagnosis system, which is a generic computer element performing a computational algorithm, mental process, or abstract idea. Claim 16 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant pre-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 16 is as follows:
Step 1: Claim 16 is drawn to a generic apparatus or device for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 16 recites an abstract idea. In particular, claim 16 recites the following limitations:
[A1] A computer-implemented method to facilitate motion- related diagnosis or monitoring, the method comprising: receiving… first sensor based data and second sensor based 

These elements [A2]-[B2] of claim 16 do not integrate the exception into a practical application of the exception. In particular, the elements [A2]-[B2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception.
Step 2B: Claim 16 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[B2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).

Claims 18-21 depend from claim 16, and recite the same abstract idea as claim 16. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm).
Each of these claims limitations does not integrate the exception into a practical application. In particular, the elements are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are simply appending well- understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, 
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 22, 24, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 22 is directed to a motion related diagnosis system, which is a generic computer element performing a computational algorithm, mental process, or abstract idea. Claim 22 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant pre-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, 
The analysis of claim 22 is as follows:
Step 1: Claim 22 is drawn to a generic apparatus or device for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 22 recites an abstract idea. In particular, claim 22 recites the following limitations:
[A1]… receive…first and second sensor based data associated with a user for a first and a second time period; [B1]  determine whether the first and second sensor based data are associated with a first and a second motion pattern from among a plurality of motion patterns, wherein determine whether the first and second sensor based data are associated with a first motion pattern and a second motion pattern from among a plurality of motion patterns comprises using machine learning to analyze the first and second sensor based data to classify the first and second sensor based data as the first motion pattern and second motion pattern, respectively; [C1] when the first and second sensor based data are determined to be associated with the first and the second motion pattern, identify the first and second sensor based data to be first and second motions of the user; [D1] generate and store, based on the identification that the first and second sensor based data are the first and second motions, first and second motion records into a motion record database for the user as having performed the first and second motions that are related to the first and second motion patterns, wherein the motion record database includes a 
Step 2A - Prong Two: Claim 22 recites the following limitations that are beyond the judicial exception: [A2] One or more computer-readable storage medium comprising a plurality of instructions to cause an apparatus, in response to execution by one or more processors of the apparatus [B2] a first device; [C2] a second device .
These elements [A2]-[C2] of claim 22 do not integrate the exception into a practical application of the exception. In particular, the elements [A2]-[C2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception.
Step 2B: Claim 22 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[C2] do not qualify as 
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Each of these claims limitations does not integrate the exception into a practical application. In particular, the elements are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are simply appending well- understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims and 1-3, 5-7, 9, 12, 14-16, 18-20, 22, 24-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuen et al. (U.S. Pub. No. 2014/0340221).
Regarding claim 1, Yuen discloses:
An apparatus to facilitate motion-related diagnosis or monitoring (abstract), comprising: one or more processors (paragraph 0012 discloses wherein the device uses processors for processing the data); one or more storage medium (memory) coupled to the one or more processors to store a plurality of motion patterns that respectively correspond to a plurality of motions, wherein a first motion pattern of the plurality of motion patterns is based on performance of a first motion in a first one or more time periods (paragraphs 0014, 0204, 0364-0368 discloses wherein the system identifies specific movement or motion patterns correlated with specific activities and stores those patterns of movement and motion and paragraph 0113 discloses wherein the computing device includes a processor and memory); a motion analysis module having first instructions to be executed by the one or more processors, wherein the motion analysis module is to: receive, from a first device, first sensor data of the user over a second time period that is not part of the first one or more time periods (paragraphs 0011, 0092, 0368, 0490-0491 disclose wherein the system receives repeated motion patterns from sensor data at different points in time and wherein the repeated motions or motion patterns can be used to facilitate learning and refining rules for more accurately determining or classifying the activity or motion); recognize correspondence of the first sensor data to the first motion pattern (paragraphs 0014, 0124-0131, and 0368 disclose wherein the system uses the sensor data to relate or correspond the received motion pattern data to a specific movement or activity); and generate and store, based at least on the recognized first motion pattern, a first motion record into a motion record database for the user as having performed a first motion that is related to the first motion pattern in the second time period (at least paragraphs 0202-0207, 0368, and 0371 disclose wherein the recognized motion patterns and/or activities are generated along with the number or amount of times, for a specific period of time, each activity is performed); a query module having second instructions to be executed by the one or more processors, to provide a response to a motion-related query, wherein the query module is to: search, based on a query related to performance of the first motion by the user, among motion records of the motion record database to determine one or more matching motion records of the user having performed the first motion (paragraph 0206, 0268, 0368, 0371 discloses wherein the system stores or creates a log of the specific activities or motions that were performed and wherein the stored motions are assigned tags so as to be identified and accessed (searched and queried) from a database); and provide, to a second device, the one or more matching motion records of the user having performed the first motion (paragraphs 0009, 0014, 0089-0090, and 0185 disclose wherein the processed data can be transmitted or displayed on a screen or secondary computer, mobile phone or device); wherein a motion record of the one or more matching motion records includes an identifier of the first motion (paragraphs 0014 and 0371 disclose wherein the motion data is provided an activity identifier or a tag).
Regarding claim 2, Yuen discloses the apparatus of claim 1, and Yuen further discloses:
wherein the first device is the same as the second device (abstract and paragraph 0139 disclose wherein the computing or monitoring device for processing the data can contain a display for displaying the data). 
Regarding claim 3, Yuen discloses the apparatus of claim 1, and Yuen further discloses:
wherein the plurality of motion patterns are learned from a plurality of other users (paragraph 0092 discloses wherein the learned patterns for constructing the rules for determining activities are learned from other users and paragraph 0490 discloses wherein the motion pattern data for identifying types of activities can be taken from other users).
Regarding claim 5, Yuen discloses the apparatus of claim 1, and Yuen further discloses:
wherein the query module is further to: search, based on a query related to performance of a second motion by the user, among the motion records of the motion record database to determine one or more matching records of the user having performed the second motion: wherein the second motion is different from the first motion, and wherein the second motion record is based on second sensor data that is different from the first sensor data (paragraph 0206, 0268, 0368, 0371 discloses wherein the system stores or creates a log of a number of different specific activities or motions that were performed and wherein each of the stored motions are assigned tags such that each different activity or motion pattern can be identified and accessed (searched and queried) from a database).
Regarding claim 6, Yuen discloses the apparatus of claim 5, and Yuen further discloses:
wherein the second motion pattern is specific to the user (paragraphs 0014, 0204, 0364-0368 discloses wherein the system identifies a variety of specific movement or motion patterns correlated with specific activities performed by the user).
Regarding claim 7, Yuen discloses the apparatus of claim 5, and Yuen further discloses:
wherein the second motion pattern is associated with the user and another user (paragraphs 0014, 0204, 0364-0368 discloses wherein the system identifies a variety of specific movement or motion patterns correlated with specific activities performed by the user and paragraphs 0092 and 0490 disclose wherein the learned patterns for constructing the rules for determining activities and the motion pattern data for identifying types of activities can additionally be taken or adapted from other users).
Regarding claim 9, Yuen discloses the apparatus of claim 1, and Yuen further discloses:
wherein the first sensor data comprises raw sensor data from the first device or derived sensor data from the raw sensor data (paragraphs 0124-0131 disclose wherein the sensor data used for determining movement and motion is the raw positional data from the sensors of the device).
Regarding claim 12, Yuen discloses the apparatus of claim 1, and Yuen further discloses:
wherein the first device is in physical contact with the user during the second time period (paragraphs 0124-0125 disclose wherein the device is worn on the body of the user).
Regarding claim 14, Yuen discloses the apparatus of claim 1, and Yuen further discloses:
see paragraphs 0149-0150).
Regarding claim 15, Yuen discloses the apparatus of claim 1, and Yuen further discloses:
wherein the one or more storage medium includes the motion record database, each of the motion records including a motion identifier (Paragraphs 0014-0015 disclose wherein the device characterizes a motion type), a date and time identifier (Paragraphs 0014-0015 disclose wherein the system identifies the specific date and time of the activity/motion), a location identifier (paragraphs 0009-0010 discloses wherein the device contains a location tracking device or implementation), and a user identifier (Paragraphs 0123 and 0164 disclose wherein the device determines physiological parameters of the user).
Regarding claim 16, Yuen discloses:
A computer-implemented method to facilitate motion-related diagnosis or monitoring (abstract), the method comprising: receiving, from a first device, first sensor based data and second sensor based data associated with a user for a first and a second time period, respectively (paragraphs 0011, 0092, 0368, 0490-0491 disclose wherein the system receives repeated motion patterns from sensor data at different points in time and wherein the repeated motions or motion patterns can be used to facilitate learning and refining rules for more accurately determining or classifying the activity or motion); determining whether the first and second sensor based data are respectively associated with a first motion pattern and a second motion pattern from among a plurality of motion patterns, wherein determining whether the first paragraphs 0011, 0092, 0368, 0490-0491 disclose wherein the system receives repeated motion patterns from sensor data at different points in time and wherein the repeated motions or motion patterns can be used to facilitate learning and refining rules for more accurately determining or classifying the activity or motion and paragraphs 0014, 0124-0131, and 0368 disclose wherein the system uses the sensor data to relate or correspond the received motion pattern data to a variety of different specific movements or activities based on the sensed motion pattern data); when the first and second sensor based data are determined to be associated with the first and second motion patterns, identifying the first and second sensor based data to be first and second motions by the user (paragraphs 0014, 0124-0131, and 0368 disclose wherein the system uses the sensor data to relate or correspond the received motion pattern data to a variety of different specific movements or activities based on the sensed motion pattern data); generating and storing, based on the identification that the first and second sensor based data are the first and second motions, first and second motion records into a motion record database for the user as having performed the first and second motions that are related to the first and second motion patterns, wherein the motion record database includes a plurality of motion records, and in response to receiving, from a second device, a motion-related query associated with performance of the first motion by the user (at least paragraphs 0202-0207, 0368, and 0371 disclose wherein the recognized motion patterns and/or activities along with the number or amount of times, for a specific period of time, each activity is performed and paragraph 0206, 0268, 0368, 0371 discloses wherein the system stores or creates a log of the specific activities or motions that were performed and wherein the stored motions are assigned tags so as to be identified and accessed (searched and queried) from a database)); searching, based on the motion-related query, among the motion records of the motion record database to determine one or more matching motion records of the user having performed the first motion (paragraph 0206, 0268, 0368, 0371 discloses wherein the system stores or creates a log of the specific activities or motions that were performed and wherein the stored motions are assigned tags so as to be identified and accessed (searched and queried) from a database); and providing, to the second device, the one or more matching motion records of the user having performed the first motion; wherein a motion record of the one or more matching records includes an identifier of the first motion (paragraphs 0009, 0014, 0089-0090, and 0185 disclose wherein the processed data can be transmitted or displayed on a screen or secondary computer, mobile phone or device and paragraphs 0014 and 0371 disclose wherein the motion data is provided an activity identifier or a tag).
Regarding claim 18, Yuen discloses the method of claim 16, and Yuen further discloses:
wherein the first sensor data comprises raw sensor data from the first device or derived sensor data from the raw sensor data (paragraphs 0124-0131 disclose wherein the sensor data used for determining movement and motion is the raw positional data from the sensors of the device).
Regarding claim 19, Yuen discloses the method of claim 16, and Yuen further discloses:  wherein receiving a motion-related query comprises receiving a motion-related query that requests for a particular type of motion (paragraph 0206, 0268, 0368, 0371 discloses wherein the system stores or creates a log of the specific activities or motions that were performed and wherein the stored motions are assigned tags so as to be identified and accessed (searched and queried) from a database).
Regarding claim 20, Yuen discloses the method of claim 16, and Yuen further discloses:
wherein receiving a motion-related query comprises receiving a motion-related query that queries about motions associated with the user during a particular time period (paragraph 0206, 0268, 0368, 0371 discloses wherein the system stores or creates a log, including the time of occurrence of the activity, of the specific activities or motions that were performed and wherein the stored motions are assigned tags so as to be identified and accessed (searched and queried) from a database).
Regarding claim 22, Yuen discloses:
One or more computer-readable storage medium comprising a plurality of instructions to cause an apparatus, in response to execution by one or more processors of the apparatus (abstract and paragraph 0012), to: receive, from a first device, first and second sensor based data associated with a user for a first and a second time period (paragraphs 0011, 0092, 0368, 0490-0491 disclose wherein the system receives repeated motion patterns from sensor data at different points in time and wherein the repeated motions or motion patterns can be used to facilitate learning and refining rules for more accurately determining or classifying the activity or motion); determine whether the first and second sensor based data are associated with a first and a second motion pattern from among a plurality of motion patterns, wherein determine whether the first and second sensor based data are associated with a first motion pattern and a second motion pattern from among a plurality of motion patterns comprises using machine learning to analyze the first and second sensor based data to classify the first and second sensor based data as the first motion pattern and second motion pattern, respectively paragraphs 0011, 0092, 0368, 0490-0491 disclose wherein the system receives repeated motion patterns from sensor data at different points in time and wherein the repeated motions or motion patterns can be used to facilitate learning and refining rules for more accurately determining or classifying the activity or motion and paragraphs 0014, 0124-0131, and 0368 disclose wherein the system uses the sensor data to relate or correspond the received motion pattern data to a variety of different specific movements or activities based on the sensed motion pattern data); when the first and second sensor based data are determined to be associated with the first and the second motion pattern, identify the first and second sensor based data to be first and second motions of the user (paragraphs 0014, 0124-0131, and 0368 disclose wherein the system uses the sensor data to relate or correspond the received motion pattern data to a variety of different specific movements or activities based on the sensed motion pattern data); generate and store, based on the identification that the first and second sensor based data are the first and second motions, first and second motion records into a motion record database for the user as having performed the first and second motions that are related to the first and second motion patterns, wherein the motion record database includes a plurality of motion records, and in response to receiving, from a second device, a motion-related query associated with performance of the first motion by the user (at least paragraphs 0202-0207, 0368, and 0371 disclose wherein the recognized motion patterns and/or activities along with the number or amount of times, for a specific period of time, each activity is performed and paragraph 0206, 0268, 0368, 0371 discloses wherein the system stores or creates a log of the specific activities or motions that were performed and wherein the stored motions are assigned tags so as to be identified and accessed (searched and queried) from a database)); search, based on the motion-related query, among the motion records of the paragraph 0206, 0268, 0368, 0371 discloses wherein the system stores or creates a log of the specific activities or motions that were performed and wherein the stored motions are assigned tags so as to be identified and accessed (searched and queried) from a database); and provide, to the second device, the one or more matching motion records of the user having performed the first motion, wherein a motion record of the one or more matching records includes an identifier of the first motion (paragraphs 0009, 0014, 0089-0090, and 0185 disclose wherein the processed data can be transmitted or displayed on a screen or secondary computer, mobile phone or device and paragraphs 0014 and 0371 disclose wherein the motion data is provided an activity identifier or a tag).
Regarding claim 24, Yuen discloses the storage medium of claim 22, and Yuen further discloses:
wherein the particular motion pattern is specific to the user, and the particular motion pattern comprises the first motion pattern (paragraphs 0014, 0204, 0364-0368 discloses wherein the system identifies a variety of specific movement or motion patterns correlated with specific activities performed by the user).
Regarding claim 25, Yuen discloses the storage medium of claim 22, and Yuen further discloses:
wherein the particular motion pattern is associated with a particular motion for one or both of the user and another user (paragraphs 0014, 0204, 0364-0368 discloses wherein the system identifies a variety of specific movement or motion patterns correlated with specific activities performed by the user and paragraphs 0092 and 0490 disclose wherein the learned patterns for constructing the rules for determining activities the motion pattern data for identifying types of activities can additionally be taken or adapted from other users).
Regarding claim 26, Yuen discloses the apparatus of claim 1, and Yuen further discloses:
wherein the record of the one or more matching records includes one or more of: location information related to a location at which the user performed the first motion and a time/date indication related to a time or date at which the user performed the first motion (Paragraphs 0014-0015 disclose wherein the system identifies the specific date and time of the activity/motion and paragraphs 0009-0010 discloses wherein the device contains a location tracking device or implementation and paragraph 0206, 0268, 0368, 0371 discloses wherein the system stores or creates a log, including the time of occurrence of the activity, of the specific activities or motions that were performed and wherein the stored motions are assigned tags so as to be identified and accessed (searched and queried) from a database ).
Regarding claim 27, Yuen discloses the apparatus of claim 1, and Yuen further discloses:
wherein the identifier of the first motion does not include the first sensor data (paragraphs 0092 and 0490 disclose wherein the learned patterns for constructing the rules for determining activities and the motion pattern data for identifying types of activities can be taken or adapted from other users such that the identifier data does not include the first sensor data)
Regarding claim 28, Yuen discloses the apparatus of claim 1, and Yuen further discloses:
wherein the query is received from a second apparatus that is separate from the first apparatus (paragraph 0206, 0268, 0368, 0371 discloses wherein the system stores or creates a log of a number of different specific activities or motions that were performed and wherein each of the stored motions are assigned tags such that each different activity or motion pattern can be identified and accessed (searched and queried) and wherein access would be via a display and  paragraphs 0009, 0014, 0089-0090, and 0185 disclose wherein the processed data can be transmitted or displayed on a screen or secondary computer, mobile phone or separate device).
Regarding claim 29, Yuen discloses the apparatus of claim 1, and Yuen further discloses:
wherein the identifier relates the motion record of the one or more matching records to the first motion (paragraphs 0014, 0204, 0364-0368 discloses wherein the system identifies specific movement or motion patterns correlated with specific activities and stores those patterns of movement and motion).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen in view of Kaleal, III (U.S. Pub. No. 2016/0086500) (previously disclosed).
Regarding claim 8, Yuen discloses the apparatus of claim 5, yet Yuen does not disclose:
wherein the second instructions include one or more machine learning process instructions.
However, in the same field of movement evaluation systems, Kaleal discloses:
wherein the second instructions include one or more machine learning process instructions (paragraphs 0053-0054 and 0056-0057 discloses wherein multiple sensor devices 104 captures various or a plurality of movement or motion data for analysis and wherein the motion pattern is determined based on  comparison of the captured data with known movements motion data corresponding to defined movement types and wherein the data corresponds to a plurality of captured movements over time at three dimensions and wherein the device would be capable of analyzing multiple movements and paragraph 0041 discloses wherein the system contains machine learning processes or techniques).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yuen to incorporate wherein the second instructions include one or more machine learning process instructions, as taught by Kaleal, in order to improve the processing and accuracy of the analysis and determination of the computer processed system.
Regarding claim 13, Yuen discloses the apparatus of claim 1, yet Yuen does not disclose:
wherein the first device is not in physical contact with the user during the second time period.
However, in the same field of movement evaluation systems, Kaleal discloses:
wherein the first device is not in physical contact with the user during the second time period (Paragraph 0056 discloses wherein the client device 106, which monitors and processes the motion and movement data as detailed in paragraph 0054, can be a camera for collecting images of the user and paragraph 0052 discloses wherein client device can be an external device from the wearable device).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yuen to incorporate wherein the first device is not in physical contact with the user during the second time period, as taught by Kaleal, in order to allow a user to be monitored without having to wear or hold device, such that the user’s movement is not interrupted or altered.
Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen in view of Mettler May (U.S. Pub. No. 2017/0061817) (previously cited).

wherein the one or more matching motion records of the user having performed the first motion identify a change in performance of the first motion by the user over time.
However, in the same field of movement evaluation systems, Mettler May discloses:
wherein the one or more matching motion records of the user having performed the first motion identify a change in performance of the first motion by the user over time (abstract discloses wherein the system analyzes performance of the user’s movement and paragraph 0031 discloses wherein the system compares the user’s movement data to prior movement measurements).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yuen to incorporate wherein the one or more matching motion records of the user having performed the first motion identify a change in performance of the first motion by the user over time, as taught by Mettler May, in order to analyze measured data in comparison to past performance data for a particular type of motion over time so as to determine movement patterns and improvements or decline in performance so as to access user function or health. 
Regarding claim 21, Yuen discloses the method of claim 16. Yet Yuen does not disclose:
wherein receiving a motion-related query comprises receiving a motion-related query that queries about motions associated with the user during a particular time period.
However, in the same field of movement evaluation systems, Mettler May discloses:
wherein receiving a motion-related query comprises receiving a motion-related query that queries about motions associated with the user during a particular time period (paragraph 0283 discloses wherein the system has a database query system that query movement repertoires over particular sessions/periods).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yuen to incorporate wherein receiving a motion-related query comprises receiving a motion-related query that queries about motions associated with the user during a particular time period, as taught by Mettler May, in order to analyze measured data in comparison to past performance data for a particular type of motion over time so as to determine movement patterns and improvements or decline in performance so as to access user function or health.
Regarding claim 21, Kaleal in view of Ito, Jung, Finch, and McLeod discloses the method of claim 16, yet Kaleal does not disclose:
wherein receiving a motion-related query comprises receiving a motion-related query to identify a change in movement behavior over time.
However, in the same field of movement evaluation systems, Mettler May discloses:
wherein receiving a motion-related query comprises receiving a motion-related query to identify a change in movement behavior over time (paragraph 0283 discloses wherein the system has a database query system that query movement repertoires over several sessions/ over time).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein receiving a motion-related query comprises receiving a motion-related query to identify a change in movement behavior over time, as taught by Mettler May, as a simple substitution of the data comparison method of Kaleal, in order to achieve the predictable result of analyzing measured .
Response to Amendment
Applicant amended claims 1, 5, 16, and 22 in the response filed 02/09/2022.
Applicant added claims 26-29 in the response filed 02/09/2022.
Applicant canceled claims 17 and 23 in the response filed 02/09/2022.
Response to Arguments
The Applicant’s arguments with respect to claims 1-3, 5-9, 11-16 18-22, and 24-29 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 02/09/2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792